         Case 3:20-cv-00589-YY       Document 22      Filed 01/04/21   Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



TIMOTHY J. GAUTHIER AND GARTH                     Case No. 3:20-cv-00589-YY
BACHMAN, TRUSTEES OF THE
OREGON AND SOUTHWEST                              JUDGMENT
WASHINGTON NECA-IBEW
ELECTRICAL WORKERS AUDIT
COMMITTEE,

        Plaintiffs,

 v.

VITRO ELECTRIC, LLC,

        Defendant.


       Based on the Court’s Order, ECF 21, adopting Judge You’s Findings and

Recommendations, ECF 18, IT IS ORDERED AND ADJUDGED that Plaintiffs’ Motion for

Default Judgment, ECF 14, is GRANTED IN PART. Judgment is entered against Defendant

Vitro Electric, LLC as follows:

       Claim One (Late January, February, March 2020 Contributions):

       Liquidated damages of $28,301.00, and interest of $856.62

       Claim Two (Late January, February, March 2020 Wage Withholdings):

       Interest of $100.28
      Case 3:20-cv-00589-YY       Document 22   Filed 01/04/21    Page 2 of 2




     Attorney’s Fees: $2,980.00

     Costs: $661.35



     DATED this 4th day of January, 2021.

                                            /s/ Karin J. Immergut
                                            Karin J. Immergut
                                            United States District Judge




PAGE 2 – JUDGMENT
